El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Se nos solicita, mediante recurso de apelación, la revi-sión de la sentencia emitida por el Tribunal de Circuito de *524Apelaciones la cual reinstaló un laudo de arbitraje, revo-cando así la sentencia del Tribunal de Primera Instancia. Por entender que el Tribunal de Circuito de Apelaciones no tenía jurisdicción para dilucidar la controversia, revocamos.
1 — I
El 1ro de diciembre de 1993, la Corporación de Empre-sas y Adiestramiento y Trabajo (en adelante Corporación) efectuaba mejoras a su planta física. Como parte de éstas, se intentaba remodelar el piso y el techo de la misma. De-bido a esto, fue necesario reubicar a ciertos empleados pues su área de trabajo se vería afectada. Los empleados reubicados, inconformes con la situación, salieron fuera del edificio, se aglomeraron frente a los portones de entrada, no regresando a sus labores. Al día siguiente, un grupo de empleados unionados que trabajaban en las oficinas regio-nales de la Corporación acudió a las oficinas centrales y se reunió en los portones de entrada conjuntamente con los empleados que habían abandonado sus labores el día anterior.
El 3 de diciembre, la Corporación envió a los querellan-tes una carta de suspensión permanente por violación al Art. XXXII del Convenio Colectivo entre la Corporación de Empresas Correcionales y la Unión Insular de Trabajado-res Industriales y Construcciones Eléctricas, Inc., de 1ro de enero de 1990 al 31 de diciembre de 1992, cuyo conte-nido es comúnmente conocido como “cláusula de no huelga”. En respuesta, la Unión Insular de Trabajadores Industriales y de Construcciones Eléctricas, Inc. (en ade-lante Unión) presentó una querella en el Negociado de Conciliación y Arbitraje del Departamento del Trabajo. Alegó allí que los despidos fueron injustificados y en viola-ción al debido proceso de ley.
Luego de varios incidentes que no es necesario reseñar, *525el árbitro delimitó la controversia a determinar si la que-rella era o no arbitrable, y, de serlo, determinar si el des-pido de los querellantes estuvo o no justificado. El árbitro determinó que tenía jurisdicción para entender en la con-troversia y que los despidos fueron justificados toda vez que la actividad realizada por los querellantes constituyó un tipo de huelga la cual estaba prohibida por el convenio colectivo.(1)
Oportunamente, la Unión solicitó la revisión del laudo ante el Tribunal de Primera Instancia. Trabada la contro-versia, y luego de la celebración de una vista,(2) el tribunal dictó sentencia revocando el laudo. Concluyó que el dere-cho constitucional de los querellantes a una vista previa al despido fue violentado. Asimismo, determinó que estaban ausentes las excepciones al requisito de vista previa. Como remedio, ordenó la reinstalación de los querellantes y los salarios dejados de percibir desde el despido sumario hasta la reinstalación. El tribunal no se expresó en cuanto si el despido fue justificado o no.
El 2 de enero de 1996, la Corporación solicitó determi-naciones de hechos adicionales y reconsideración. Mes y medio más tarde, el 23 de febrero de 1996, el Tribunal de Primera Instancia emitió mía resolución en la que declaró “no ha lugar” las determinaciones de hechos adicionales pues entendió que, dada la naturaleza de la vista cele-brada —argumentativa y no evidenciaría— no procedía la solicitud. En cuanto a la reconsideración, ordenó a las par-tes mostrar causa por la cual no debía modificarse la sen-tencia y reconocer a los querellantes sólo la compensación equivalente a los salarios dejados de percibir desde el des-pido sumario hasta la decisión del árbitro.
El 7 de junio de 1996, luego de que las partes cumplie-*526ran con la solicitud, el tribunal declaró sin lugar la reconsideración. Dicha determinación fue notificada el 17 de junio de 1996.
El 12 de julio de 1996, la Corporación presentó un re-curso de certiorari ante el Tribunal de Circuito de Apela-ciones, Circuito Regional de San Juan (KLCE-9600696), en el que solicitó la revocación de la decisión de instancia. Luego de los trámites de rigor, el foro apelativo asumió jurisdicción y revocó la parte de la sentencia que imponía la reinstalación y dejó en vigor la compensación equiva-lente a los salarios dejados de percibir desde el despido sumario hasta la determinación del árbitro.
Oportunamente, la Unión solicitó reconsideración, la cual fue denegada, archivándose su notificación el 15 de abril de 1997. Inconforme, la Unión acude ante nos. Alega que erró el Tribunal de Circuito de Apelaciones al resolver que “se anulará un laudo solamente si está presente una de las siguientes causales: fraude, conducta impropia, falta de debido proceso de ley, violación de política pública, falta de jurisdicción o que el laudo no resuelva las cuestiones en controversia”. Apéndice, pág. 00439.
El 13 de junio de 1997, emitimos una orden de mostrar causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia revocatoria de la emitida por el foro apelativo; ello, por razón de que el foro apelativo carecía de jurisdicción para entender en el recurso. En cumplimiento de dicha orden, ha comparecido la Corporación. Resolvemos.
hH hH
En estricto rigor jurídico, no podemos considerar los mé-ritos del recurso ante nos; tampoco podía hacerlo el Tribunal de Circuito de Apelaciones. Es por ello que revocamos.
La Corporación, en su escrito, plantea que existe jurisdicción en el caso de autos. Su punta de lanza es que *527la solicitud de determinaciones de hecho adicionales —-junto a la cual se sometió una reconsideración— inte-rrumpió el periodo para acudir en apelación. Añade que, toda vez que el Tribunal de Primera Instancia acogió la reconsideración, el plazo continuó interrumpido hasta que la misma fuese resuelta. No le asiste la razón; veamos porqué.
La Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, reza:

[Regla] 43.3. Enmiendas o determinaciones iniciales o adicio-nales

No será necesario solicitar que se consignen determinaciones de hechos a los efectos de una apelación, pero a moción de parte, presentada a más tardar diez (10) días después de ha-berse archivado en autos copia de la .notificación de la senten-cia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo a la Regla 43.2, o podrá enmendar o hacer determinaciones adicio-nales, y podrá enmendar la sentencia de conformidad. La mo-ción se podrá acumular con una moción de reconsideración o de nuevo juicio de acuerdo con las Reglas 47 y 48 respectivamente. En todo caso, la suficiencia de la prueba para sostener las de-terminaciones podrá ser suscitada posteriormente aunque la parte que formule la cuestión no las haya objetado en el tribunal inferior, o no haya presentado moción para enmendarlas, o no haya solicitado sentencia.
Por su parte, la Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que, radicada una solicitud de determinaciones de hecho adicionales o iniciales, los térmi-nos para solicitar reconsideración, nuevo juicio o acudir en apelación, certiorari o revisión, quedarán interrumpidos.
De una somera lectura de las reglas antes expuestas, podría concluirse que la Corporación presentó su apelación en tiempo ante el Tribunal de Circuito. Sin embargo, no fue así. Dados los hechos particulares del presente caso, la Corporación no tenía disponible, o a su alcance, la solicitud de determinaciones de hechos adicionales o iniciales.
Cuando un tribunal de primera instancia tiene *528ante su consideración la revisión de un laudo de arbitraje, cuyo trato es análogo al de una revisión administrativa, su rol es el de un foro apelativo. U.I.L. de Ponce v. Dest. Serralés, Inc., 116 D.P.R. 348, 354-355 (1985).
En el caso ante nos, no se celebró vista evidenciaría. La vista efectuada fue una argumentativa; el tribunal se li-mitó a escuchar argumentos con el único propósito de resolver una cuestión de derecho. ¿Podía el tribunal añadir hechos sobre los cuales no desfiló prueba?(3) Entendemos que no.
La Regla 43.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que: “[e]n todos los pleitos el tribunal especificará los hechos probados y separadamente consignará sus conclusiones de derecho ...”. Esta norma tiene, en la propia regla, varias excepciones.
No será necesario especificar los hechos probados y consignar separadamente las conclusiones de derecho:
(d) Cuando por la naturaleza de la causa de acción o el re-medio concedido en la sentencia, el tribunal así lo estimare. Regla 43.2 de Procedimiento Civil, ante.
La naturaleza del recurso ante la consideración del tribunal de primera instancia —que actuaba como foro apelativo— no le permitía consignar hechos, iniciales o adicionales, según solicitados por la Corporación. Aunque, de ordinario, este tipo de revisiones se limitan a cuestiones de derecho, las determinaciones de hechos pueden ser revisadas cuando no están sostenidas por evidencia sustancial en el récord. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425 (1997). Claro está, en casos donde se revisan las determinaciones de hechos, el foro podría emitir determinaciones de hechos nuevas o adicionales. Toda vez que en el caso de autos no sucedió tal cosa, la Corporación no tenía a su disposición la solicitud provista en la Regla *52943.3 de Procedimiento Civil, ante. Siendo esto así, el tér-mino para presentar la apelación correspondiente nunca fue interrumpido.
Como si esto fuera poco, existe otro fundamento inde-pendiente para revocar la sentencia. Consistentemente la Corporación ha indicado que la solicitud de determinacio-nes adicionales fue presentada en tiempo; específicamente, alude al 21 de diciembre de 1995. Esto no es enteramente correcto. Aunque originalmente la solicitud fue radicada en esa fecha, lo cierto es que ese mismo día ésta fue devuelta por faltarle veinte dólares ($20) en sellos de Rentas Internas. La moción fue presentada nuevamente el 2 de enero de 1996, quedando el sello de radicación de 21 de diciembre de 1995 anulado. Por ello, la moción fue radi-cada fuera del término provisto en la Regla 43.3 de Proce-dimiento Civil, ante. En consecuencia, el plazo para acudir en certiorari al Tribunal de Circuito de Apelaciones nunca fue interrumpido y, por ende, dicho tribunal carecía de ju-risdicción para entender en el mismo.(4)
Igual destino sufre la solicitud de reconsideración. Esta fue presentada, junto a la moción de determinaciones adi-cionales, fuera del término provisto en la Regla 47 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. El término para la solicitud de reconsideración, como el de la solicitud de de-terminaciones adicionales, es jurisdiccional. Presentada la solicitud fuera del plazo, el Tribunal de Primera Instancia no tenía autoridad para entender en ellas.
Por las razones antes expresadas, procede revocar la sentencia dictada por el Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.

*530La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita.

 Aunque la Unión planteó la ilegalidad del despido sumario, el árbitro no se expresó al respecto.


 En ésta, sólo se ponderó la controversia de derecho sobre la procedencia o no de la vista informal previa al despido.


 Véase Apéndice, págs. 00019, 00035 y 00036.


 Repudiamos enérgicamente este tipo de proceder. Por el momento, nos limi-tamos a amonestar a la representación legal de la Corporación de Empresas y Adies-tramiento y Trabajo por la conducta desplegada en este asunto. Basta señalar que este Tribunal, en el futuro, no tolerará este proceder.